Citation Nr: 1641305	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-20 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1954 to May 1958.

These matters come before the Board of Veteran's Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded these matters in November 2015 and May 2016 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Hearing loss was not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that Veteran's current bilateral hearing loss disability is the result of a disease or injury during his active duty service, including in-service noise exposure.

2.  Tinnitus was not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that Veteran's current tinnitus is the result of a disease or injury during his active duty service, including in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Assist and Notify

The duty to notify has been met.  See May 2011 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA's duty to assist has also been satisfied.  The Veteran's service, VA and private treatment medical records and VA examination reports have been associated with the claims file.  No outstanding evidence has been identified by the Veteran that has not otherwise been obtained.

The Veteran was afforded a VA examination in August 2012 and addendum opinions were obtained in September 2012, November 2015 and June 2016.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran's previous August 2012 VA examination when paired with the June 2016 addendum opinion is adequate, predicated on a full understanding of the Veteran's medical history, and provides sufficient evidentiary bases for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the claim has been met. 38 C.F.R. § 3.159 (c)(4).

The Board remanded these claims in November 2015 and May 2016 in order to obtain VA addendum opinions.  An adequate addendum has been obtained.  Accordingly, all remand instructions issued by the Board have been substantially complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



Laws and regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1110, 1131; 38 C.F.R. § 3.303. Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2015). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a). Sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology for this disease is applicable in the present case.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d) (2015).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Analysis

As to evidence of a current disability, VA audiological testing in August 2012 confirmed tinnitus and a hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  The first element of Shedden/Caluza is met.

With regard to in-service injury, service treatment records are negative for complaints, treatment, or diagnoses of tinnitus or hearing loss.  On entrance into service, in July 1954, the Veteran's hearing was noted as 15/15 on whisper testing.  Additionally, service separation audiological evaluation in March 1958 did not reveal hearing loss.  His results were as followings:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)
-5 (5)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-5 (5)
5 (10)

(Note: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  

Notwithstanding the lack of diagnoses or treatment, the Board will concede in-service noise exposure.  The Veteran asserts being exposed to "loud air craft jet engine[s]...such as F-84's [and] F-86's" during his time working as an air policeman on flight line duty.  See July 2016 Statement in Support of Claim.  His DD Form 214 supports these reports as it confirms a military occupational specialty (MOS) of air policeman.  This position was equivalent to a civilian patrolman.  In considering these records, the Board finds the Veteran's reports of noise exposure credible and consistent with his active duty MOS.  As such, the second element of Shedden/Caluza is also met.
Also of record is the report of a January 1981 examination that was conducted prior to the Veteran's entrance into Reserves service duty.    Audiological testing results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
50
LEFT
5
5
15
50
60

Importantly, this entrance examination did not contain an indication that his diagnosed hearing loss was incurred in, or due to, his prior service.  Moreover, as will be discussed below, the June 2016 VA examiner opined that his hearing loss present on reserve entrance in 1981, was unrelated to his first period of service.  

What remains for consideration is whether there is evidence that the Veteran's currently diagnosed hearing loss and tinnitus are related to his active service and any noise exposure therein.  The Veteran was afforded three VA examination opinions in September 2012, November 2015 and June 2016.  No opinion was provided following the August 2012 examination as the examiner did not have access to the Veteran's claim file.  With regard to the September 2012 and November 2015 addendums, these opinions were previously deemed inadequate as they were predicated on separation audiometric results which were not converted to ISO-ANSI units.  As such, the examiners could not accurately opine as to whether a threshold shift was present at service separation.

Nevertheless, the August 2012 VA examination when paired with the June 2016 VA addendum opinion is adequate for adjudication purposes.  In the addendum, the examiner opined that the Veteran's hearing loss was less likely than not related to service.  The examiner cited to his hearing thresholds on service separation and explained that even with conversion, his thresholds were so sensitive that it was unlikely that he had sustained a significant shift from entrance to separation.  This lack of a shift supports the notion of no hearing loss on service separation.

Further, the examiner opined that although the Veteran entered reserve service with hearing loss, the record simply did not support that this hearing loss was a result of his prior service.  In making this determination, the examiner compared the Veteran's converted hearing threshold scores on service separation with his scores on entrance into reserve service.  This comparison, in the view of the examiner, yielded no indication that his later hearing loss was related to service.  

Furthermore, the examiner found against the proposition that the Veteran's in-service noise exposure caused delayed onset hearing loss.  The examiner explained that there is insufficient clinical evidence to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of noise exposure.  That said, the current accepted standard is that delayed hearing loss is unlikely.  

To that point, the examiner opined that the likely cause of his diagnosed hearing loss was his twenty-three years of civilian occupational industrial noise exposure.  
In rationalizing these opinions, the examiner cited to the Institute of Medicine's 2005 study on noise and military service and OSHA regulations.  The examiner explained these clinical resources indicate that the degree of any noise induced hearing loss is highly correlated with the intensity of the noise and the length of exposure time.  As such, the examiner found it more likely that his significant hearing loss in 1981 was due to the protracted and intense noise exposure experienced post-service, rather than his shorter exposure in-service.  

As to tinnitus, the examiner stated that in the absence of an objectively verifiable noise injury, the association between the Veteran's tinnitus and noise exposure could not be assumed to exist.  The examiner acknowledged the imperfect nature of audiograms, but stated that nonetheless, they are accepted as the objective basis for determining noise injuries.  In the instant case, the Veteran's in-service audiogram was normal and there were no complaints of tinnitus or hearing loss.  The examiner stated that although tinnitus may occur as the result of a variety of different levels of noise exposure, in most cases it is accompanied by measurable hearing loss.  As stated hearing loss was not diagnosed until 1981.  The Board finds this opinion highly probative as it is predicated on a complete review of the record and consideration of the Veteran's submitted statements.  

The Board acknowledges that the Veteran submitted a clinical medical opinion which opined that his tinnitus was caused by his hearing loss.  See Dr. B. S., D. O. Ear Nose & Throat records July 2016.  This opinion carries limited probative value as this physician did not opine as to whether his hearing loss disability was related to service.  Rather Dr. S. merely noted the Veteran's reports of in-service noise exposure and hearing loss for "several years."  See LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence simply because the transcriber happens to be a medical professional).  In that regard, as the only competent clinical opinion of record determined the Veteran's hearing loss is not related to service, Dr. S.'s opinion regard tinnitus cannot be the basis of service connection.  Similarly, a March 2011 letter from a hearing aid specialist T. M. merely notes the Veteran's reports of noise exposure in-service, but provides no nexus to his current hearing loss.  As such, it also carries limited probative value.  See LeShore, 8 Vet. App. 406 (1995).

The only other evidence that purports to link the Veteran's current hearing loss and tinnitus to his military service consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of audiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, current hearing loss and ringing in the ears), he is not able to provide competent evidence as to the etiology of his audiological disabilities.  Providing such an opinion requires medical expertise in the causes of hearing loss and tinnitus in the context of in-service noise exposure with delayed onset of symptoms.  The Veteran and his representative have no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159(a)(1) (2014).

Consideration has been given to the provisions of 38 C.F.R. § 3.303 (b), referenced above, relating to chronicity and continuity of symptomatology.  The record does not contain medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309 (2015).  Rather the Veteran was not diagnosed with sensorineural hearing loss until 2012 VA examination.  Additionally, the earliest medical record regarding complaints/treatment of his hearing loss, post-service, is dated in January 1981 on reserve enlistment.  As such, the record reflects that his hearing loss did not first appear until decades after service separation.  There is no presumption of service connection. 

There is also no basis for establishing service connection based on continuity of symptomatology.  Although, on his report of medical history on enlistment into reserve service in 1981 he reported having hearing loss, he gave no date of onset.  He also did not trace his hearing loss since service.  In light of the lack of documented complaints of hearing loss symptoms until 1981, continuity of symptomatology is not established.

With regard to the Veteran's tinnitus claim, the Board notes that he is competent to report a history of ringing in the ears since service.  However, he does not appear to have done so.  On reserve enlistment examination in 1981 he did not report tinnitus.  Thereafter, on his April 2011 VA compensation and pension application he indicated that the date of onset of his tinnitus was in January 2010.  Although on August 2012 VA examination he reported that his tinnitus had been longstanding, he did not specify a date of onset.  Finally, on private examination in July 2016, the Veteran asserted that he did not experience tinnitus until approximately two to three years prior.  See Dr. B. S., D. O. Ear Nose & Throat records.  As such, these reports do not support the proposition that the Veteran has suffered from an ongoing disability since service separation.  

Reference is made to the January 1981 report of examination prior to entering the Reserves service.  The report shows hearing loss.  It does not denote the incurrence of hearing loss in service but rather hearing loss that preexisted this period of service.  In this regard, the presumption of aggravation of a preexistent disability is not applicable to a period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Rather, the claimant bears the burden of proof in establishing aggravation.  Donnellan v. Shinseki, 24  Vet. App. 167, 174-75(2010).  

Aggravation in this context means that in order for a claimant to have active service that qualifies him to be a 'veteran,' the evidence must establish that during his period of active duty for training, he experienced a permanent increase in disability beyond the natural progress of that disease or injury.  Therefore, the Veteran must establish both that (1) "the preexisting disability worsened in service" and (2) "that such worsening was beyond the natural progression of the disease."  In the instant case, the Veteran has not provided, and the record does not contain, evidence of a (permanent) worsening of his hearing loss beyond the natural progression of the disease during his reserve service.  Further discussion as to service connection on this basis is not warranted.

Upon review of the record, the claims of entitlement to service connection for bilateral hearing loss and tinnitus must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


